1
2
3
4
5
6
7
8                     UNITED STATES DISTRICT COURT
9                    CENTRAL DISTRICT OF CALIFORNIA
10
     LEONARD WILSTEIN; JOYCE              Docket No. 2:18-cv-05195
11   WILSTEIN,                            ODW (GJSx)
12                   Plaintiffs,          Assigned to the
                                          Hon. Otis D. Wright, II
13             vs.                        Courtroom 5D
14   ALLSTATE INSURANCE                   [PROPOSED] ORDER RE
     COMPANY, DOES 1 THROUGH 100,         AMENDED STIPULATED
15   INCLUSIVE,                           PROTECTIVE ORDER
16                   Defendants.          Complaint Filed: February 15, 2018
17   ________________________________     Trial Date: April 7, 2020
18
19
20
21
22
23
24
25
26   ///
27   ///
28   ///
                                        -1-
1    Based upon the Amended Stipulated Protective Order executed between the
2    parties:
3    1.    A.     PURPOSES AND LIMITATIONS
4          Discovery in this action is likely to involve production of confidential,
5    proprietary or private information for which special protection from public
6    disclosure and from use for any purpose other than prosecuting this litigation may
7    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
8    enter the following Stipulated Protective Order. The parties acknowledge that this
9    Order does not confer blanket protections on all disclosures or responses to
10   discovery and that the protection it affords from public disclosure and use extends
11   only to the limited information or items that are entitled to confidential treatment
12   under the applicable legal principles.
13         B.     GOOD CAUSE STATEMENT
14         This action is likely to involve trade secrets, confidential claim information
15   of Allstate’s insureds, commercial, financial, technical and/or proprietary
16   information of Allstate, for which special protection from public disclosure and
17   from use for any purpose other than prosecution of this action is warranted. Such
18   confidential and proprietary materials and information consist of, among other
19   things, confidential business or financial information, information regarding
20   confidential business practices, claim information, reserves, underwriting, or other
21   confidential research, development, or commercial information of Allstate,
22   (including information implicating privacy rights of third parties), information
23   otherwise generally unavailable to the public, or which may be privileged or
24   otherwise protected from disclosure under state or federal statutes, court rules, case
25   decisions, or common law. Accordingly, to expedite the flow of information, to
26   facilitate the prompt resolution of disputes over confidentiality of discovery
27   materials, to adequately protect information the parties are entitled to keep
28   confidential, to ensure that the parties are permitted reasonable necessary uses of
                                              -2-
1    such material in preparation for and in the conduct of trial, to address their
2    handling at the end of the litigation, and serve the ends of justice, a protective order
3    for such information is justified in this matter. It is the intent of the parties that
4    information will not be designated as confidential for tactical reasons and that
5    nothing be so designated without a good faith belief that it has been maintained in
6    a confidential, non-public manner, and there is good cause why it should not be
7    part of the public record of this case.
8          C.     ACKNOWLEDGMENT OF PROCEDURE FOR FILING
9                 UNDER SEAL
10           The parties further acknowledge, as set forth in Section 12.3, below, that
11   this Stipulated Protective Order does not entitle them to file confidential
12   information under seal; Local Civil Rule 79-5 sets forth the procedures that must
13   be followed and the standards that will be applied when a party seeks permission
14   from the court to file material under seal.
15         There is a strong presumption that the public has a right of access to judicial
16   proceedings and records in civil cases. In connection with non-dispositive
17   motions, good cause must be shown to support a filing under seal. See Kamakana
18   v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v.
19   Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v.
20   Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated
21   protective orders require good cause showing), and a specific showing of good
22   cause or compelling reasons with proper evidentiary support and legal justification,
23   must be made with respect to Protected Material that a party seeks to file under
24   seal. The parties' mere designation of Disclosure or Discovery Material as
25   CONFIDENTIAL does not - without the submission of competent evidence by
26   declaration, establishing that the material sought to be
27   filed under seal qualifies as confidential, privileged, or otherwise protectable-
28   constitute good cause.
                                                -3-
1           Further, if a party requests sealing related to a dispositive motion or trial,
2    then compelling reasons, not only good cause, for the sealing must be shown, and
3    the relief sought shall be narrowly tailored to serve the specific interest to be
4    protected. See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir.
5    2010). For each item or type of information, document, or thing sought to be filed
6    or introduced under seal in connection with a dispositive motion or trial, the party
7    seeking protection must articulate compelling reasons, supported by specific facts
8    and legal justification, for the requested sealing order. Again, competent evidence
9    supporting the application to file documents under seal must be provided by
10   declaration.
11          Any document that is not confidential, privileged, or otherwise protectable
12   in its entirety will not be filed under seal if the confidential portions can be
13   redacted. If documents can be redacted, then a redacted version for public
14   viewing, omitting only the confidential, privileged, or otherwise protectable
15   portions of the document, shall be filed. Any application that seeks to file
16   documents under seal in their entirety should include an explanation of why
17   redaction is not feasible.
18   2.     DEFINITIONS
19          2.1     Action: this pending federal law suit.
20          2.2     Challenging Party: a Party or Non-Party that challenges the
21   designation of information or items under this Order.
22          2.3     “CONFIDENTIAL” Information or Items: information (regardless
23   of how it is generated, stored or maintained) or tangible things that qualify for
24   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
25   the Good Cause Statement.
26          2.4     Counsel: Outside Counsel of Record and House Counsel (as well as
27   their support staff).
28   ///
                                               -4-
1          2.5    Designating Party: a Party or Non-Party that designates information
2    or items that it produces in disclosures or in responses to discovery as
3    “CONFIDENTIAL.”
4          2.6    Disclosure or Discovery Material: all items or information,
5    regardless of the medium or manner in which it is generated, stored, or maintained
6    (including, among other things, testimony, transcripts, and tangible things), that are
7    produced or generated in disclosures or responses to discovery in this matter.
8          2.7    Expert: a person with specialized knowledge or experience in a
9    matter pertinent to the litigation who has been retained by a Party or its counsel to
10   serve as an expert witness or as a consultant in this Action.
11         2.8    House Counsel: attorneys who are employees of a party to this
12   Action. House Counsel does not include Outside Counsel of Record or any other
13   outside counsel.
14         2.9    Non-Party: any natural person, partnership, corporation, association,
15   or other legal entity not named as a Party to this action.
16         2.10 Outside Counsel of Record: attorneys who are not employees of a
17   party to this Action but are retained to represent or advise a party to this Action
18   and have appeared in this Action on behalf of that party or are affiliated with a law
19   firm which has appeared on behalf of that party, and includes support staff.
20         2.11 Party: any party to this Action, including all of its officers, directors,
21   employees, consultants, retained experts, and Outside Counsel of Record (and their
22   support staffs).
23         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
24   Discovery Material in this Action.
25         2.13 Professional Vendors: persons or entities that provide litigation
26   support services (e.g., photocopying, videotaping, translating, preparing exhibits
27   ///
28   or demonstrations, and organizing, storing, or retrieving data in any form or
                                              -5-
1    medium) and their employees and subcontractors.
2          2.14 Protected Material: any Disclosure or Discovery Material that is
3    designated as “CONFIDENTIAL.”
4          2.15 Receiving Party: a Party that receives Disclosure or Discovery
5    Material from a Producing Party.
6    3.    SCOPE
7          The protections conferred by this Stipulation and Order cover not only
8    Protected Material (as defined above), but also (1) any information copied or
9    extracted from Protected Material; (2) all copies, excerpts, summaries, or
10   compilations of Protected Material; and (3) any testimony, conversations, or
11   presentations by Parties or their Counsel that might reveal Protected Material.
12         Any use of Protected Material at trial shall be governed by the orders of the
13   trial judge. This Order does not govern the use of Protected Material at trial.
14   4.    DURATION
15         FINAL DISPOSITION of the action is defined as the conclusion of any
16   appellate proceedings, or, if no appeal is taken, when the time for filing of an
17   appeal has run. Except as set forth below, the terms of this protective order apply
18   through FINAL DISPOSITION of the action. The parties may stipulate that they
19   will be contractually bound by the terms of this agreement beyond FINAL
20   DISPOSITION, but will have to file a separate action for enforcement of the
21   agreement once all proceedings in this case are complete.
22         Once a case proceeds to trial, information that was designated as
23   CONFIDENTIAL or maintained pursuant to this protective order used or
24   introduced as an exhibit at trial becomes public and will be presumptively
25   available to all members of the public, including the press, unless compelling
26   reasons supported by specific factual findings to proceed otherwise are made to the
27   trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
28   (distinguishing "good cause" showing for sealing documents produced in discovery
                                              -6-
1    from "compelling reasons" standard when merits-related documents are part of
2    court record). Accordingly, for such materials, the terms of this protective order
3    do not extend beyond the commencement of the trial.
4    5.    DESIGNATING PROTECTED MATERIAL
5          5.1      Exercise of Restraint and Care in Designating Material for
6          Protection.
7          Each Party or Non-Party that designates information or items for protection
8    under this Order must take care to limit any such designation to specific material
9    that qualifies under the appropriate standards. The Designating Party must
10   designate for protection only those parts of material, documents, items, or oral or
11   written communications that qualify so that other portions of the material,
12   documents, items, or communications for which protection is not warranted are not
13   swept unjustifiably within the ambit of this Order.
14         Mass, indiscriminate, or routinized designations are prohibited.
15   Designations that are shown to be clearly unjustified or that have been made for an
16   improper purpose (e.g., to unnecessarily encumber the case development process
17   or to impose unnecessary expenses and burdens on other parties) may expose the
18   Designating Party to sanctions.
19         If it comes to a Designating Party’s attention that information or items that it
20   designated for protection do not qualify for protection, that Designating Party
21   must promptly notify all other Parties that it is withdrawing the inapplicable
22   designation.
23         5.2      Manner and Timing of Designations. Except as otherwise provided
24   in this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
25   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
26   under this Order must be clearly so designated before the material is disclosed or
27   produced.
28         Designation in conformity with this Order requires:
                                              -7-
1          (a) for information in documentary form (e.g., paper or electronic
2    documents, but excluding transcripts of depositions or other pretrial or trial
3    proceedings), that the Producing Party affix at a minimum, the legend
4    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
5    contains protected material. If only a portion of the material on a page qualifies for
6    protection, the Producing Party also must clearly identify the protected portion(s)
7    (e.g., by making appropriate markings in the margins).
8          A Party or Non-Party that makes original documents available for inspection
9    need not designate them for protection until after the inspecting Party has indicated
10   which documents it would like copied and produced. During the inspection and
11   before the designation, all of the material made available for inspection shall be
12   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
13   documents it wants copied and produced, the Producing Party must determine
14   which documents, or portions thereof, qualify for protection under this Order.
15   Then, before producing the specified documents, the Producing Party must affix
16   the “CONFIDENTIAL legend” to each page that contains Protected Material. If
17   only a portion or portions of the material on a page qualifies for protection, the
18   Producing Party also must clearly identify the protected portion(s) (e.g., by making
19   appropriate markings in the margins).
20         (b) for testimony given in depositions that the Designating Party identify the
21   Disclosure or Discovery Material on the record, before the close of the deposition
22   all protected testimony.
23         (c) for information produced in some form other than documentary and for
24   any other tangible items, that the Producing Party affix in a prominent place on the
25   exterior of the container or containers in which the information is stored the
26   legend “CONFIDENTIAL.” If only a portion or portions of the information
27   warrants protection, the Producing Party, to the extent practicable, shall identify
28   the protected portion(s).
                                              -8-
1          5.3    Inadvertent Failures to Designate. If timely corrected, an
2    inadvertent failure to designate qualified information or items does not, standing
3    alone, waive the Designating Party’s right to secure protection under this Order for
4    such material. Upon timely correction of a designation, the Receiving Party must
5    make reasonable efforts to assure that the material is treated in accordance with the
6    provisions of this Order.
7    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
8          6.1    Timing of Challenges. Any Party or Non-Party may challenge a
9    designation of confidentiality at any time that is consistent with the Court's
10   Scheduling Order.
11         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
12   resolution process under Local Rule 37.1 et seq.
13         6.3    The burden of persuasion in any such challenge proceeding shall
14                be on the Designating Party.
15         Frivolous challenges, and those made for an improper purpose (e.g., to
16   harass or impose unnecessary expenses and burdens on other parties) may expose
17   the Challenging Party to sanctions. Unless the Designating Party has waived or
18   withdrawn the confidentiality designation, all parties shall continue to afford the
19   material in question the level of protection to which it is entitled under the
20   Producing Party's designation until the Court rules on the challenge.
21   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
22         7.1    Basic Principles. A Receiving Party may use Protected Material that
23   is disclosed or produced by another Party or by a Non-Party in connection with this
24   Action only for prosecuting, defending, or attempting to settle this Action. Such
25   Protected Material may be disclosed only to the categories of persons and under
26   the conditions described in this Order. When the Action has been terminated, a
27   Receiving Party must comply with the provisions of section 13 below (FINAL
28   DISPOSITION).
                                               -9-
1          Protected Material must be stored and maintained by a Receiving Party at a
2    location and in a secure manner that ensures that access is limited to the persons
3    authorized under this Order.
4          7.2    Disclosure of “CONFIDENTIAL” Information or Items.
5    Unless otherwise ordered by the court or permitted in writing by the Designating
6    Party, a Receiving Party may disclose any information or item designated
7    “CONFIDENTIAL” only to:
8          (a) the Receiving Party's Outside Counsel of Record in this Action, as well
9    as employees of said Outside Counsel of Record to whom it is reasonably
10   necessary to disclose the information for this Action;
11         (b) the officers, directors, and employees (including House Counsel) of the
12   Receiving Party to whom disclosure is reasonably necessary for this Action;
13         (c) Experts (as defined in this Order) of the Receiving Party to whom
14   disclosure is reasonably necessary for this Action and who have signed the
15   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16         (d) the court and its personnel;
17         (e) court reporters and their staff;
18         (f) professional jury or trial consultants, mock jurors, and Professional
19   Vendors to whom disclosure is reasonably necessary for this Action and who have
20   signed the "Acknowledgment and Agreement to Be Bound" (Exhibit A);
21         (g) the author or recipient of a document containing the information or a
22   custodian or other person who otherwise possessed or knew the information;
23         (h) during their depositions, witnesses, and attorneys for witnesses, in the
24   Action to whom disclosure is reasonably necessary provided: (1) the deposing
25   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
26   they will not be permitted to keep any confidential information unless they sign the
27   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
28   agreed by the Designating Party or ordered by the court. Pages of transcribed
                                              - 10 -
1    deposition testimony or exhibits to depositions that reveal Protected Material may
2    be separately bound by the court reporter and may not be disclosed to anyone
3    except as permitted under this Stipulated Protective Order; and
4          (i) any mediator or settlement officer, and their supporting personnel,
5    mutually agreed upon by any of the parties engaged in settlement discussions.
6    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
7          PRODUCED IN OTHER LITIGATION
8          If a Party is served with a subpoena or a court order issued in other litigation
9    that compels disclosure of any information or items designated in this Action as
10   “CONFIDENTIAL,” that Party must:
11         (a) promptly notify in writing the Designating Party. Such notification shall
12   include a copy of the subpoena or court order;
13         (b) promptly notify in writing the party who caused the subpoena or order to
14   issue in the other litigation that some or all of the material covered by the subpoena
15   or order is subject to this Protective Order. Such notification shall include a copy
16   of this Stipulated Protective Order; and
17         (c) cooperate with respect to all reasonable procedures sought to be pursued
18   by the Designating Party whose Protected Material may be affected.
19   If the Designating Party timely seeks a protective order, the Party served with the
20   subpoena or court order shall not produce any information designated in this action
21   as “CONFIDENTIAL” before a determination by the court from which the
22   subpoena or order issued, unless the Party has obtained the Designating Party's
23   permission. The Designating Party shall bear the burden and expense of seeking
24   protection in that court of its confidential material and nothing in these
25   provisions should be construed as authorizing or encouraging a Receiving Party in
26   this Action to disobey a lawful directive from another court.
27   //
28   //
                                                - 11 -
1    9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
2          PRODUCED IN THIS LITIGATION
3          (a) The terms of this Order are applicable to information produced by a
4    Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
5    produced by Non-Parties in connection with this litigation is protected by the
6    remedies and relief provided by this Order. Nothing in these provisions should be
7    construed as prohibiting a Non-Party from seeking additional protections.
8          (b) In the event that a Party is required, by a valid discovery request, to
9    produce a Non-Party’s confidential information in its possession, and the Party is
10   subject to an agreement with the Non-Party not to produce the Non-Party's
11   confidential information, then the Party shall:
12                (1) Promptly notify in writing the Requesting Party and the Non-
13   Party that some or all of the information requested is subject to a confidentiality
14   agreement with a Non-Party;
15                (2) promptly provide the Non-Party with a copy of the Stipulated
16   Protective Order in this Action, the relevant discovery request(s), and a reasonably
17   specific description of the information requested; and
18                (3) make the information requested available for inspection by the
19   Non-Party, if requested.
20         (c) If the Non-Party fails to seek a protective order from this court within 14
21   days of receiving the notice and accompanying information, the Receiving Party
22   may produce the Non-Party's confidential information responsive to the discovery
23   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
24   not produce any information in its possession or control that is subject to the
25   confidentiality agreement with the Non-Party before a determination by the court.
26   Absent a court order to the contrary, the Non-Party
27   shall bear the burden and expense of seeking protection in this court of its
28   Protected Material.
                                             - 12 -
1    10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
2           If a Receiving Party learns that, by inadvertence or otherwise, it has
3    disclosed Protected Material to any person or in any circumstance not authorized
4    under this Stipulated Protective Order, the Receiving Party must immediately (a)
5    notify in writing the Designating Party of the unauthorized disclosures, (b) use its
6    best efforts to retrieve all unauthorized copies of the Protected Material,
7    (c) inform the person or persons to whom unauthorized disclosures were made of
8    all the terms of this Order, and (d) request such person or persons to execute the
9    “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
10   “A.”
11   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR
12          OTHERWISE PROTECTED MATERIAL
13          When a Producing Party gives notice to Receiving Parties that certain
14   inadvertently produced material is subject to a claim of privilege or other
15   protection, the obligations of the Receiving Parties are those set forth in Federal
16   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
17   whatever procedure may be established in an e-discovery order that provides for
18   production without prior privilege review. Pursuant to Federal Rule of Evidence
19   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
20   of a communication or information covered by the attorney-client privilege or
21   work product protection, the parties may incorporate their agreement in the
22   stipulated protective order submitted to the court.
23   12.    MISCELLANEOUS
24          12.1 Right to Further Relief. Nothing in this Order abridges the right of
25   any person to seek its modification by the Court in the future.
26          12.2 Right to Assert Other Objections. By stipulating to the entry of this
27   Protective Order no Party waives any right it otherwise would have to object to
28   disclosing or producing any information or item on any ground not addressed in
                                              - 13 -
1    this Stipulated Protective Order. Similarly, no Party waives any right to object on
2    any ground to use in evidence of any of the material covered by this Protective
3    Order.
4          12.3 Filing Protected Material. A Party that seeks to file under seal any
5    Protected Material must comply with Civil Local Rule 79-5. Protected Material
6    may only be filed under seal pursuant to a court order authorizing the sealing of the
7    specific Protected Material at issue. If a Party's request to file Protected Material
8    under seal is denied by the court, then the Receiving Party may file the information
9    in the public record unless otherwise instructed by the court.
10   13.   FINAL DISPOSITION
11         After the final disposition of this Action, as defined in paragraph 4, within
12   60 days of a written request by the Designating Party, each Receiving Party must
13   return all Protected Material to the Producing Party or destroy such material. As
14   used in this subdivision, “all Protected Material” includes all copies, abstracts,
15   compilations, summaries, and any other format reproducing or capturing any of the
16   Protected Material. Whether the Protected Material is returned or destroyed, the
17   Receiving Party must submit a written certification to the Producing Party (and, if
18   not the same person or entity, to the Designating Party) by the 60 day deadline that
19   (1) identifies (by category, where appropriate) all the Protected Material that was
20   returned or destroyed and (2) affirms that the Receiving Party has not retained any
21   copies, abstracts, compilations, summaries or any other format reproducing or
22   capturing any of the Protected Material. Notwithstanding this provision, Counsel
23   are entitled to retain an archival copy of all pleadings, motion papers, trial,
24   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
25   and trial exhibits, expert reports, attorney work product, and consultant and expert
26   work product, even if such materials contain Protected Material. Any such archival
27   copies that contain or constitute Protected Material remain subject to this
28   Protective Order as set forth in Section 4 (DURATION).
                                              - 14 -
1    14.   VIOLATION
2          Any violation of this Order may be punished by any and all appropriate
3    measures including, without limitation, contempt proceedings and/or monetary
4    sanctions.
5
6    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
7
8    DATED: May 16, 2019
9
10
                                    ____________________________________
11
                                    GAIL J. STANDISH
12                                  UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           - 15 -
1                                         EXHIBIT A
2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3
4    I, _____________________________ [print or type full name], of
5    _________________ [print or type full address], declare under penalty of perjury
6    that I have read in its entirety and understand the Stipulated Protective Order that
7    was issued by the United States District Court for the Central District of California
8    on [date] in the case of Leonard Wilstein et. AL. V. Allstate Insurance Company,
9    Docket No. 2:19-cv-05195 ODW (GJSx). I agree to comply with and to be bound
10   by all the terms of this Stipulated Protective Order and I understand and
11   acknowledge that failure to so comply could expose me to sanctions and
12   punishment in the nature of contempt. I solemnly promise that I will not disclose
13   in any manner any information or item that is subject to this Stipulated Protective
14   Order to any person or entity except in strict compliance with the provisions of this
15   Order.
16   I further agree to submit to the jurisdiction of the United States District Court for
17   the Central District of California for enforcing the terms of this Stipulated
18   Protective Order, even if such enforcement proceedings occur after termination of
19   this action.
20   I hereby appoint _______________________ [print or type full name] of
21   __________________________ [print or type full address and telephone number]
22   as my California agent for service of process in connection with this action or any
23   proceedings related to enforcement of this Stipulated Protective Order.
24   Date: ______________________________________
25   City and State where sworn and signed: _________________________________
26   Printed name: _______________________________
27   Signature: __________________________________
28

                                              - 16 -
